Title: Thomas Boylston Adams to William Cranch, 25 November 1799
From: Adams, Thomas Boylston
To: Cranch, William


				
					Dear William
					Philadelphia 25th: November 1799
				
				I received with much pleasure a few days ago, your favor of the 15th: instant and shall not be inattentive to those parts of its contents which relate to the subject of your application for the clerkship of the Supreme Court of the U.S. and will be careful to give you seasonable notice whether your personal attendance here in February would be likely to conduce to the success of your plan. The indisposition of Judge Cushing, we hope, will not prevent his attendance at the next session, and your letter of application to him, having been transmitted by a sure conveyance, will have prepared his mind, for such fresh representations, on that subject, as it may be expedient to make when he comes here. I know not whether Judge Ellsworth communicated my application of last Summer to his Associates, but your letter to Judge Cushing is, I apprehend, the first written intercession on that subject. The interest of Judge Chase, would be serviceable, if you can secure it, and I promise my mite of representation, in your behalf, with him, if he should be here in February. Bayard will resign the Office, unless he has altered his purpose since the summer.
				The reasons you assign for returning to your old habitation, appear to be solid. If you can secure an house in the center of the City, upon a lease, I should think it might be turned to good account— If a large one could be obtained, the rent of a part of it to some of the Government folks, might cover the whole expence. This however, is a speculating scheme, in which I pretend to no great share of discernment.
				It gave me pleasure to learn, that a part of your difficulties have been removed, and I sincerely hope, that no fresh misfortunes may retard the progress of your career. The gentleman who was so wroth with the Sheriff for suffering you to go at large, must have had just notions of generosity according to the modern dictionary.
				
				Of Mr: Treasurer Meredith’s intention to resign his office at the time of removal, I can say nothing, as the intimation given in your letter of his intention purpose to that effect, is the first I have heard of it.
				I am now cleverly fixed in my law shop, which is advantageously situated for business, and I find already some small share of professional employment, with a tolerable prospect of increase. My Dockett is yet in its cradle, but anticipation, that delightful reverie of studious men, sometimes represents it to my busy fancy, as an infant Hercules. At other moments, when Saturnian fogs infest the atmosphere of thought, the gigantic form dwindles to dwarfish & insignificant proportions.
				The presence & society of my family at this place, among whom my Sister Mrs: Smith, is a temporary guest, makes my domestic intercourse abundantly delightful. I, who am doomed by imperious prudence to tread the cheerless path of solitary celibacy, can find no substitute so grateful as the tenderness of parental partiality. My prose would surely go mad, if I dwelt on this strain.
				Farewell.
				
					Thomas B. Adams.
				
				
					PS Make my best regards to the Georgetown family when you meet them & tender my compliments to Genl. Forrest, whose politeness to yourself in the case you mention, shows that you have had at least one gentleman among your creditors.
				
			